     Case 1:14-cr-00228-NONE-SKO Document 485 Filed 02/24/21 Page 1 of 2

                                                                                     f(SPACE BELOW FOR FILING STAMP ONLY)

 1        ROGER D. WILSON SBN: 192207
         LAW OFFICE OF ROGER D. WILSON
 2                    2300 Tulare Street, Suite 115
                        Fresno, California 93721
 3                     Telephone: (559) 233-4100
                     Email: roger@wilson-law.com
 4

 5

 6    Attorney for Defendant BRANDON THOMAS

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                        ******
11
      UNITED STATES OF AMERICA,                               Case No.: 1:14-CR-00228 NONE
12
                        Plaintiff,
13                                                            MOTION TO FILE EXHIBIT “B”
                v.                                            CONTAINING MEDICAL RECORDS
14                                                            UNDER SEAL AND ORDER .
15    BRANDON THOMAS,

16                      Defendant.

17

18    TO:       THE HONORABLE UNITED STATES DISTRICT COURT JUDGE DALE
                DROZD AND ASSISTANT UNITED STATES ATTORNEY GRANT RABENN:
19
                Counsel for Mr. Brandon Thomas request to file Exhibit “B”, documents containing
20
      medical records of Mr. Thomas, under seal. The records contain personal health information.
21
                Respectfully submitted,
22
       Dated:        February 23, 2021            By:                /s/ Roger D. Wilson
23                                                                  ROGER D. WILSON
                                                        Attorney for Defendant BRANDON THOMAS
24

25
                                                        --o0o--
26

27

28


                                     DEFENDANT’S REQUEST TO SEAL DOCUMENTS; ORDER.                                    1
     Case 1:14-cr-00228-NONE-SKO Document 485 Filed 02/24/21 Page 2 of 2


 1
                                                ORDER

 2
             Having received and reviewed the request to seal Exhibit “B” to the Motion for
 3

 4    Compassionate Release filed by the Defendant, the court finds good cause for the sealing of

 5    that exhibit and therefore GRANTS the request.

 6

 7    IT IS SO ORDERED.
 8
         Dated:    February 24, 2021
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                              DEFENDANT’S REQUEST TO SEAL DOCUMENTS; ORDER.                         2
